Citation Nr: 1705830	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-00 291	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (claimed as depression and sleep problems).

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2010 rating decision, the RO denied his claim for service-connection for hypertension.  The Veteran timely appealed.  In the April 2013 rating decision, the RO denied his claim for service-connection for psychological issues.  

The Veteran also timely appealed a February 2010 rating decision, which awarded service connection for bilateral hearing loss and assigned a non-compensable rating.

In October 2014, the Board remanded the claims to the RO, to include scheduling the Veteran for a hearing.  Pursuant to the Board's October 2014 remand, the Veteran's claim for entitlement to service connection for a psychiatric disorder was remanded for the issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in April 2015 and the Veteran filed a substantive appeal as to that issue.  The case has been returned to the Board for further appellate review.

The Board notes that the Veteran's claims for entitlement to service connection for benign prostate hypertrophy, erectile dysfunction, sleep apnea, and frequent urination was also remanded for the issuance of an SOC.  See id.  The SOC was issued in September 2015 as to these issues, but the Veteran did not file a substantive appeal.  See 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  Therefore, the only remaining issues before the Board are those listed on the title page. 

In his January 2012 substantive appeal (VA Form 9) related to the issue of service connection for hypertension, the Veteran indicated that he wished to have a hearing before the Board in connection with his claim.  The Veteran was scheduled for a hearing in January 2016, but the Veteran cancelled the hearing and did not request to reschedule.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In addition, although the issue of entitlement to service connection for a psychiatric disorder was not certified for appeal, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, 38 C.F.R. § 19.35.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2016, the Veteran expressed his desire to withdraw his appeal from the denial of the claims for service connection for a psychiatric disorder and hypertension, and for an initial compensable rating for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims for service connection for a psychiatric disorder, and hypertension, and for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In January 2016, the Veteran, through his representative, submitted a statement stating that the "claimant is requesting to withdrawal all [a]ppeals at this time."

In March 2016, the Veteran submitted a new claim for hypertension and depression, which it appears the RO is currently developing.  However, the Veteran did not indicate that he wished to cancel his prior withdrawal of these issues or the claim for an initial compensable rating for bilateral hearing loss.  Therefore, the Board finds that the withdrawal of the claims is effective as to the claims for service connection for a psychiatric disorder and hypertension, and for an initial compensable rating for bilateral hearing loss.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and each is dismissed.

ORDER

The appeal from the denial of the claim for service connection for entitlement to service connection for an acquired psychiatric disability (claimed as depression and sleep problems) is dismissed.

The appeal from the denial of the claim for entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, is dismissed. 

The appeal from the denial of the claim for an initial compensable rating for bilateral hearing loss is dismissed. 



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


